Citation Nr: 1403745	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-41 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for a low back disability, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to August 1985, from March 1986 to August 1989, and from September 1991 to September 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the VA RO in New York, New York. 

In March 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to conduct further evidentiary development, to include obtaining updated treatment records and a VA examination for the Veteran.  A review of the record shows that the Veteran was requested to identify any outstanding medical records, and a request was made for such records; in addition, the Veteran underwent a VA examination in April 2013.  Thus, the Board concludes that there was substantial compliance with the remand directives of March 3013.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's low back disability is manifested by no more than complaints of chronic low back pain and flare-ups; objective findings of forward flexion of the lumbar spine not shown to be less than 70 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees, without ankylosis, muscle spasm, abnormal gait, or abnormal spinal contour; and functional impairment manifested by limitation of motion with pain at 70 degrees of flexion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the service-connected low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2009, June 2009, and March 2013, that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In these letters, he was also advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  In May 2009 and in April 2013, the Veteran underwent VA examinations to assess the current severity of his service-connected low back disability.  The Board notes that each examination included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

In January 2009, the Veteran reported his back had worsened since his retirement, and that he experienced acute pain at indeterminate times and for indeterminate periods, lasting from a couple days to a couple weeks.  He reported that sometimes it was difficult to walk upright, and that every morning he woke with low level back pain, but that as he moved through his day his back limbered-up and relaxed a bit. He reported that at that time he was not experiencing any acute pain, but reported that the pain would return and had followed that pattern for several years.  

On a VA examination in May 2009, the Veteran reported having pain in the lower back area that traveled to the top of the buttocks, and that he had stiffness and moderate pain every morning until he started to move around for 15 to 20 minutes.  He reported weakness related to his low back, approximately twice a month, when doing yard work and carrying any weight.  He reported having two to six severe flare-ups a year, where he was unable to stand, and that the flare-ups lasted severe days and were alleviated by exercise.  He reported he could not stand for more than 15 to 20 minutes, could not exercise fully, had a fear of hurting more daily, and did not try some activities.   He could walk from 30 to 40 minutes, had an unsteady walk, and had reportedly fallen.  On physical examination the Veteran had normal gait and posture, and range of motion testing revealed flexion to 90 degrees with no pain; extension to 30 degrees with pain; left lateral flexion to 25 degrees with pain; right lateral flexion to 30 degrees with pain; right lateral rotation to 30 degrees with no pain; and left lateral rotation to 30 degrees with pain.  Examination also revealed pain and painful motion of the thoracolumbar spine, but no weakness, fatigue, lack of endurance, incoordination, or abnormal movement.  It was noted that the Veteran had no incapacitation episodes in the last 12 months and no bladder dysfunction.  The diagnosis was lumbar spine degenerative arthritis.

VA treatment records showed that in January 2010, the Veteran presented for chronic low back pain that started in service.  He reported that back pain shoots down his leg on the right.  On neurological examination his strength was normal, coordination was considered normal, and straight leg raises were negative for radiculopathy.  

In a substantive appeal (VA Form 9) dated in October 2010, the Veteran reported he suffered from low level back pain every day, and also had painful flare-ups several times a year.  He reportedly awakened every morning with back pain.  He reported he had purchased the best mattress, lost weight, and exercised lightly every day, but claimed he would likely have back problems for the rest of his life.

On a VA examination in April 2013, the Veteran reported he had good and bad days, and typically had pain every other day - at level 3-4 out of 10 on the pain scale.  His worst pain was 7-8 out of 10 at the time of flare-ups, which occurred 2 to 3 times a year.  He reported that walking was okay most of the time, but after some activities, such as mowing the lawn, his back may hurt for several days.  His back hurt in the morning upon awakening and got better after he moved about.  Range of motion testing revealed forward flexion to 70 degrees, with pain beginning at 70 degrees; extension to 15 degrees with no objective evidence of painful motion; and right and left lateral flexion and right and left lateral rotation were all to 25 degrees, with no objective evidence of painful motion.  He was able to perform three repetitions on repetitive use testing, with no additional limitation of motion of the thoracolumbar spine following the repetitions.  The functional impairment of the thoracolumbar spine involved less movement than normal and pain on movement.  Objective examination revealed no tenderness or spasms of the thoracolumbar spine, and no atrophy.  He did not have radicular pain or any other signs or symptoms of radiculopathy.  A lumbar x-ray showed mild degenerative changes.  The examiner noted that the Veteran's thoracolumbar spine did not impact his ability to work, noting he was employed in a sedentary/office job at West Point.  The diagnosis was degenerative disc disease of the thoracolumbar spine.  

III. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

The Veteran's service-connected low back disability has been rated under Diagnostic Code (DC) 5242, for degenerative arthritis, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  The record also shows that he has degenerative disc disease of the spine, which may be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, DC 5243.  Also, under DC 5003, degenerative arthritis, established by X-ray findings, is rated on the basis of the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Under the General Formula for Rating IDS Based on Incapacitating Episodes, a 10 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

After considering the competent evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the service-connected low back disability - which appears to include degenerative arthritis and degenerative disc disease.  In order to warrant a higher rating of 20 percent, the evidence must show or approximate forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined lumber range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.; or, incapacitating episodes lasting at least two weeks but less than four weeks during the past 12 months.  However, on the VA examination in May 2009, the Veteran was found to have essentially full range of lumbar spine, and on the VA examination in April 2013, he had some limitation of motion, but forward flexion was greater than 60 degrees.  Further, on both VA examinations, the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  The Veteran has not complained of, or been found to have tenderness, spasms, an abnormal gait, or abnormal spinal contour.  While he reported, on both VA examinations having flare-ups several times a year, he reported no incapacitating episodes.  Thus, a review of the competent evidence record shows that the Veteran's service-connected low back disorder was never manifested by complaints or objective findings or functional impairment that would warrant a rating in excess of 10 percent.  Rather, the clinical and reported findings more nearly approximated the criteria for a 10 percent rating. 38 C.F.R. § 4.7. 

The Board has also considered the Veteran's complaints of chronic low back pain and flare-ups, and potential additional limitation of functioning resulting therefrom, under the provisions of 38 C.F.R. §§ 4.40, 4.45, for all rating codes potentially applicable to his disability.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  However, there is insufficient objective evidence (shown on either VA examinations or treatment records) to conclude that his low back pain and associated symptoms caused such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4.40, 38 C.F.R. § 4.45, or the holding in DeLuca, supra.  There has been no showing of weakness, fatigue, or atrophy due to the service-connected low back disability, and his complaints of pain and flare-ups are already contemplated in the 10 percent rating assigned.  There is no indication that pain, due to disability of the low back, has caused functional loss greater than that contemplated by the 10 percent rating assigned.  And while the Veteran no doubt experiences impairment due to his service-connected low back disability, his functional impairment would need to be equivalent to forward flexion of the thoracolumbar spine not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or abnormal gait or abnormal spinal contour, or equivalent to ankylosis, in order for an increased rating to be assigned, and this has simply not been shown.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra. 

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that there has been no showing that the Veteran's disability picture for his low back disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  As noted above, the rating schedule contemplates the symptomatology of the Veteran's service back disability - including pain and limitation of motion.  Each of the rating criteria (DC 5003, 4243, and 5272) provide for higher ratings, but as has been explained herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for his disability during the period of appeal.  Further, the record does not show that the Veteran has required frequent periods of hospitalization nor has there been any evidence of marked interference with employment due to his low back disability.  Thus, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Peake, supra.  As the record also does not reflect that this disorder interferes with the Veteran's employment, the Board also does not find any basis to infer a claim for a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In summary, the preponderance of the evidence reflects that the Veteran's service-connected low back disability has been no more than 10 percent disabling at any time during the appeal period.  Hart v. Mansfield, supra.  Thus, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). 


ORDER

A rating in excess of 10 percent for a low back disability is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


